Opinion of the court by
JUDGE O’REAR,
dismissing appear.
This was an action by appellee to recover of appellant $1,000 damages for an alleged breach of contract to carry 'appellee as a passenger over a given route at a given rate. Appellant, by its answer, admitted a liability of $1.40, and offered to pay into court that sum and the costs of the action. Issue was joined, and a trial was had as to its.¡further liability. The jury returned a verdict in favor of appellee for $200, and judgment was rendered for that amount. A plea is interposed to the jurisdiction of this court. Section 950, Kentucky Statutes, concerning jurisdiction o:f this court in civil cases, reads: “No appeal shall be tasken to the court of appeals from a judgment for. the recovery of money or personal property, if the value in controversy be less than $200.00, exclusive of-interest and costs.” Generally, when the defendant to such an action appeals, the amount of the controversy is the amount of the judgment ■against him. That which" is in controversy is necessarily that part of the recovery, in case of a defendant, which is disputed. The plaintiff sued for $1,000, and defendant admits $1.40 as owing. Then but 998.60 was in controversy. As the plaintiff recovered the verdict and judgment for $200, if the plaintiff had appealed, the sum in controversy would have been the undisputed part of her claim; but upon the defendant’s appeal it is $198.60 only. Having admitted, by pleading, $1.40 of the liability alleged, it could no longer *689foe said to be in dispute. The $800 not recovered is not now in dispute, because plaintiff, is concluded by the judgment allowing $200 only of her total claim, and she is satisfied,— at least does not appeal. Pennie v. Insurance Co., 67 N. Y., 279; Marlow v. Marlow, 56 Iowa, 300, 9 N. W., 229; Tipton v. Chambers, 1 Metc., 567.
The appeal must be dismissed, with damages.